Citation Nr: 1118819	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-28 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to service connection for a liver condition other than hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1992 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2009.  A transcript is of record. 

In November 2009, the Board remanded the Veteran's appeal to the RO for a medical examination, which has been completed.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's hepatitis infection is not etiologically related to service.

2.  The Veteran does not currently have a liver condition other than hepatitis.


CONCLUSIONS OF LAW

1.  Hepatitis infection was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5701 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010). 

2.  A liver condition other than hepatitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5701 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  The Act also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has complied with the duty to notify the Veteran with regard to his claim for entitlement to service connection, filed in October 2005.  In January 2006 VA sent the Veteran notice as to how to substantiate the claim, what evidence VA was responsible for gathering and what the evidence must show.  In March 2006 VA sent the Veteran notice as to how VA determines a disability rating and effective date for a claim.  See Dingess, 19 Vet. App. at 473.

VA also has complied with its duty to assist the Veteran in the development of the claim.  All service medical records and authorized and available VA treatment records are associated with the claims folder.  The Veteran was afforded a hearing before the Board.  The Board previously determined the Veteran should be afforded a VA examination before the appeal is adjudicated, and the VA compensation and pension examination was performed in May 2010.  The Board has reviewed the examination report and finds the May 2010 examination substantially complies with the requirements of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board will address the merits of the claims on appeal.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2010).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). 

Analysis

An August 1992 entrance enlistment examination is negative for reported or diagnosed liver conditions.  The Veteran reported nausea, dizziness, and left-sided abdominal pain in August 1993.  Accompanying diagnostic tests indicate abnormally high AST, LDH, ALT, and globulin levels.  The Veteran was treated for nausea, vomiting, and headaches in December 1993.  In February 1994 the Veteran reported upper-right quadrant pain with nausea and dizziness with syncope; he was diagnosed with dehydration.  In April 1996 the Veteran was treated for vomiting and faintness; he was found to have acute gastroenteritis.  An August 1996 service treatment record, close to the date of separation, does not indicate any liver condition was present.  The Board notes that an August 1994 record reveals that the Veteran had not received a hepatitis B vaccine prior to that date.

The Veteran filed claims for entitlement to service connection for hepatitis and a liver condition in October 2005.  The VA medical evidence prior to the date of claim indicates that elevated liver enzymes were indentified in June 2000, without a related diagnosis or etiology.  In January 2003 the Veteran was diagnosed with a hepatitis infection, which was later found to be consistent with hepatitis C and hepatitis B.  No additional liver condition was identified.  A November 2004 VA treatment record includes a diagnosis of chronic hepatitis B, with no other liver condition noted.  A September 2005 ultrasound of the liver indicates abnormalities consistent with "fatty infiltration."  VA treatment records reflect that treatment for hepatitis B began in 2005.  A February 2009 VA treatment record states that chronic hepatitis B returned after a three-year absence.  A June 2009 VA treatment record shows diagnosed chronic hepatitis B and alcohol abuse.  

The Board finds no reason to doubt the competence or credibility of the medical evidence cited above, and assigns it probative value in deciding the claim. 

In an August 2008 substantive appeal the Veteran wrote that he did not receive any treatment for a liver condition or hepatitis during active military service.  However, he asserted that the "conditions" preexisted military service and worsened during service.  The Board notes that an enlistment examination does not contain a reported or diagnosed liver condition.  There is no evidence of record to indicate that a liver condition, to include hepatitis, preexisted service and did not worsen during service. Therefore, the presumption of soundness applies. See 38 U.S.C.A. § 1111.

The Veteran testified before the Board at a November 2009 hearing, at which time he asserted that hepatitis B preexisted his enrollment in the military.  The Veteran testified that he developed hepatitis B in a refugee camp and was treated for the disease at that time.  The Veteran was asked what disability he was diagnosed with that he was claiming as a separate "liver disorder," and Veteran stated that the "liver disorder" was hepatitis B.  The Veteran also stated that if he was diagnosed with another condition, it would be in his VA treatment records.  The Board notes that VA treatment records indicate diagnostic tests indicative of hepatitis B and C and that the Veteran is diagnosed with hepatitis B, but no other liver condition. 

A May 2010 VA compensation and pension examination report includes the Veteran's reports that hepatitis B preexisted military service.  All medical and lay evidence of record was reviewed, and the examiner diagnosed chronic hepatitis B, only.  The examination report contains no evidence to indicate that an additional liver condition may be present.  

In specific regard to hepatitis B, the examiner stated such disorder is not likely related to active service.  The examiner noted the Veteran reported having lived in a refugee camp in Thailand for two years, where he received shots in the arm but no transfusion.  After arriving in the United States he was treated for something, possibly hepatitis, but the Veteran was 13 at the time and is now uncertain as to what he was treated for.  There is no indication the Veteran had risk factors for hepatitis during service and was not identified with hepatitis during service.  According to an article on refugee camps and Hmong refugees, research has shown the Hmong and other Southeast Asians have high rates of chronic hepatitis B infections; the majority of people infected with hepatitis B get rid of the infection within six months.  Based on the Veteran's only known risk factor of living in a refugee camp prior to living in the United States, and on the photo identity card noting "HBsAg po," the Veteran's hepatitis B is less likely than not caused by or a result of his time in service.

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this case, the findings of the VA examiner constitute competent and uncontroverted medical opinion the Veteran's hepatitis B is not etiologically related to active service.

The Board notes the Veteran's assertion that he had hepatitis prior to service, thus raising the possibility of aggravation during service.  However, in this case the Veteran's personal belief that he may have been treated for hepatitis prior to service does not constitute clear and unmistakable evidence to rebut the presumption of soundness.   Accordingly, the question of aggravation during service of a preexisting condition is not reached.  

In regard to liver disease other than hepatitis, there is no indication of record that any disease other than hepatitis has ever been diagnosed.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds in this case the Veteran has not raised a viable claim for any liver disorder other than hepatitis.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence in the form of the Veteran's correspondence to VA, his testimony before the Board and his statements to medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board notes the Veteran has been found incompetent to handle his financial affairs for VA purposes, that he has been diagnosed with paranoid schizophrenia, and that several VA physicians have noted he is not a reliable historian.  All these factors bring the Veteran's competency into question.  Because the Veteran's statements are unclear, and there is no corroborating evidence of record, the Board doubts the competency and credibility of the Veteran's contentions and does not assign them significant weight.

In sum, the competent and uncontroverted medical opinion of record states the Veteran's diagnosed hepatitis B is not related to service, and the record does not show a diagnosed liver condition other than hepatitis.  Accordingly, the criteria for service connection are not met and the claims on appeal must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply. See Alemany, 9 Vet. App. at 519.


ORDER

Service connection for hepatitis is denied.

Service connection for a liver condition other than hepatitis is denied.




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


